 



Exhibit 10.28

Confidential       EXECUTION VERSION

LOAN AGREEMENT
     THIS LOAN AGREEMENT (this “Agreement”) is dated and entered into as of
February 14, 2006 by and between SIRION THERAPEUTICS, INC., a North Carolina
corporation (“Borrower”), and PHARMABIO DEVELOPMENT INC., a North Carolina
corporation (“Lender”).
BACKGROUND
     WHEREAS, Borrower has requested certain credit facilities and Lender is
willing to extend such credit facilities to Borrower, subject to and upon the
terms and conditions of this Agreement;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties, the parties hereby
agree as follows:
ARTICLE I
Definitions
     1.1 Definitions. Capitalized terms used but not defined in the text of this
Agreement shall have the meanings ascribed to them on Exhibit A attached hereto
and incorporated herein by reference.
ARTICLE II
Amount and Terms of Loan
     2.1 Advances.
          (a) Subject to and upon the terms and conditions set forth herein,
Lender agrees, at any time and from time to time, from and after date hereof and
prior to December 31, 2006 (the “Maturity Date”), to make advances (each an
“Advance” and collectively the “Advances”) to Borrower at such times and in such
amounts as Borrower shall request pursuant to this Agreement, up to an aggregate
principal amount of Five Million Dollars ($5,000,000) (the “Commitment”) in
lawful money of the United States of America in immediately available funds. The
Commitment shall become available to Borrower only as follows:

  (i)   Two Hundred Fifty Thousand Dollars ($250,000) of the Commitment shall be
available on the date hereof;     (ii)   Two Million Two Hundred Fifty Thousand
Dollars ($2,250,000) shall be available upon the occurrence of Milestone One, at
which point the Commitment shall equal an

 



--------------------------------------------------------------------------------



 



      aggregate principal amount of Two Million Five Hundred Thousand Dollars
($2,500,000), subject to the terms and conditions of this Agreement. “Milestone
One” shall mean the earlier to occur of (A) the consummation by Borrower of a
Licensing Transaction (as defined below) that provides for the payment by
Borrower of aggregate up-front consideration (i.e., fees payable upon
consummation as compared, for example, with milestone, royalty or similar
payments) in excess of One Million Dollars ($1,000,000), or (B) the consummation
by Borrower of at least two Licensing Transactions, without regard to the amount
of up-front consideration. For purposes of this Agreement, a “Licensing
Transaction” shall mean a transaction, approved by Borrower’s Board of Directors
(including the affirmative vote of at least one director designated by Lender),
by which Borrower licenses, controls or otherwise gains rights to a Product.    
(iii)   Upon the occurrence of Milestone One and Milestone Two, an additional
Two Million Five Hundred Thousand Dollars ($2,500,000) shall be available, at
which point the Commitment shall equal an aggregate principal amount of Five
Million Dollars ($5,000,000), subject to the terms and conditions of this
Agreement. “Milestone Two” shall mean the earlier to occur of (A) the
consummation by Borrower of two or more Licensing Transactions that collectively
provide for the payment by Borrower of aggregate up-front consideration in
excess of Two Million Dollars ($2,000,000), or (B) the consummation by Borrower
of at least four Licensing Transactions, without regard to the amount of
up-front consideration.

          (b) Notwithstanding anything to the contrary herein, Lender shall have
no obligation to make any Advances in excess of the $250,000 aggregate amount
specified in Section 2.1(a)(i) above unless and until Lender’s investment
committee shall have approved the availability of each of the Commitment amounts
under Section 2.1(a)(ii) and Section 2.1(a)(iii). Lender agrees to use
commercially reasonable efforts to obtain such approval promptly after the date
hereof.
          (c) Borrower may use the Commitment, as in effect from time to time,
on a revolving basis by borrowing Advances, repaying the Advances in whole or in
part, and reborrowing, all in accordance with the terms and conditions of this
Agreement. The aggregate outstanding amount of the Advances at any time shall
not exceed the Commitment as in effect at such time. If at any time, the
aggregate outstanding principal amount of the Advances exceeds the Commitment,
Borrower shall immediately pay to Lender the amount of such excess in
immediately available funds.

2



--------------------------------------------------------------------------------



 



          (d) Each Advance shall be a principal amount of a loan, evidenced by
the Note referred to below.
     2.2 Use of Proceeds. Borrower will use the Advances only for Licensing
Transactions or for company operations and working capital purposes
(a) consistent with Borrower’s budget as approved by Borrower’s Board of
Directors (including the affirmative vote of at least one director designated by
Lender), or (b) otherwise as approved by Borrower’s Board of Directors
(including the affirmative vote of at least one director designated by Lender).
     2.3 Notices of Advances; Disbursement of Funds.
          (a) Whenever Borrower desires to obtain an Advance, Borrower shall
give to Lender a written notice of the requested Advance, signed by an
authorized officer of Borrower (each a “Notice of Advance”), and received no
later than 1:00 p.m. United States Eastern Time ten (10) Business Days before
the day on which Borrower desires the Advance to be made. The Notice of Advance
shall specify: (i) the aggregate principal amount of the Advance to be made;
(ii) the date on which Borrower desires the Advance to be made, which date shall
be a Business Day; and (iii) an account of Borrower to which the Advance shall
be directed and wire transfer instructions. The giving of each Notice of Advance
shall constitute a representation and warranty by Borrower to Lender that the
conditions precedent set forth in Section 3.2 have been satisfied.
          (b) Whenever Borrower desires to obtain an Advance, Lender shall make
available to Borrower, at the account of Borrower specified to Lender, not later
than 2:00 p.m. United States Eastern Time on the date specified in the
applicable Notice of Advance the aggregate amount of such requested Advance,
subject to terms and conditions of this Agreement. Each such amount shall be an
Advance under this Agreement and the Note referred to below. Each Notice of
Advance requesting an Advance shall be irrevocable when sent by Borrower, unless
otherwise agreed by Lender.
          (c) The amount of each Advance shall not be less than the lesser of
(i) Two Hundred Fifty Thousand Dollars 250,000 or (ii) the entire principal
amount remaining under the Commitment at the date of such Advance.
          (d) Notwithstanding anything to the contrary contained herein, unless
otherwise determined by Borrower’s Board of Directors (including the affirmative
vote of at least one director designated by Lender), subject to Section 2.1(b),
               (i) if Milestone One shall have occurred and any Commitment
amount remains available under Section 2.1(a)(ii) as of the first closing of a
Qualified Financing (the “Remaining Milestone One Amount”), then (A) immediately
prior to such closing, the Borrower shall be deemed to have received an Advance
in an amount equal to the Remaining Milestone One Amount (which amount shall be
converted as described in Section 2.6), and (B) promptly

3



--------------------------------------------------------------------------------



 



following such closing, Lender shall make available to Borrower, at the account
of Borrower specified to Lender, an amount equal to the Remaining Milestone One
Amount; and
               (ii) if Milestone Two shall have occurred and any Commitment
amount remains available under Section 2.1(a)(iii) as of the first closing of a
Qualified Financing (the “Remaining Milestone Two Amount”), then (A) immediately
prior to such closing, the Borrower shall be deemed to have received an Advance
in an amount equal to the Remaining Milestone Two Amount (which amount shall be
converted as described in Section 2.6), and (B) promptly following such closing,
Lender shall make available to Borrower, at the account of Borrower specified to
Lender, an amount equal to the Remaining Milestone Two Amount.
     2.4 Note and Security Agreement. Borrower’s obligation to pay the principal
of, and interest on, the Advances made by Lender shall be evidenced by a single
promissory note (the “Note”) duly executed and delivered by Borrower in the form
of Exhibit B attached hereto and secured by a security interest under the
security agreement the parties are entering into contemporaneously with this
Agreement (the “Security Agreement”). All Advances made by Lender to Borrower,
and all payments in respect thereof, shall be recorded by Lender and shall be
set forth on the grid attached to the Note. Failure to make any such notation on
such grid, however, shall not affect Borrower’s obligations in respect of such
Advances.
     2.5 Repayment; Interest; Reduction of Commitment.
          (a) Unless converted earlier as set forth below, Borrower shall pay
the aggregate outstanding principal amount of, and all accrued interest on, all
Advances on or before the Maturity Date, unless any such amount becomes due and
payable sooner pursuant to the provisions of this Agreement. Borrower may prepay
any Advance or any accrued interest on Advances at any time and from time to
time without penalty, on the following terms and conditions: (i) Borrower shall
give Lender at least three (3) Business Days’ prior written notice of its intent
to prepay and of the amount of the prepayment, (ii) the prepayment shall have
been approved by Borrower’s Board of Directors (including the affirmative vote
of at least one director designated by Lender), and (iii) each prepayment shall
not be less than the lesser of $250,000 all principal and accrued interest then
outstanding.
          (b) Borrower agrees to pay interest in respect of the outstanding
principal amount of each Advance from the date the proceeds are made available
to Borrower until repaid. Interest on the outstanding principal amount of each
Advance shall accrue and be payable at a rate per annum equal to eight percent
(8%), or, if less, the maximum rate permitted by Law (the “Base Rate”). Interest
shall be calculated on the basis of a 360-day year for the actual number of days
elapsed.
          (c) Accrued interest shall be due and payable upon any payment of
principal, on the amount paid.
          (d) The outstanding principal amount of an Advance or any accrued
interest amounts thereon that are not paid when due shall accrue interest on a
daily basis at the lesser of

4



--------------------------------------------------------------------------------



 



(i) three percent (3%) in excess of the Base Rate, or (ii) the maximum rate
permitted by Law, such accrual beginning on the date payment is due and
continuing until the date payment is made in full.
          (e) All payments of principal and interest described above shall be
made to Lender in lawful money of the United States of America in immediately
available funds at such place or account as Lender may designate from time to
time.
          (f) If Borrower’s rights with respect to any Product are terminated
pursuant to the terms and conditions of the agreements governing the applicable
Licensing Transaction, then such Licensing Transaction shall be treated as if it
had never been consummated for purposes of determining whether Milestone One or
Milestone Two have occurred. If pursuant to the preceding sentence Milestone One
or Milestone Two shall be determined not to have occurred, then the Commitment
automatically shall be deemed reduced effective as of the date that Borrower’s
rights with respect to the applicable Product were terminated.
     2.6 Automatic Conversion.
          (a) Notwithstanding anything to the contrary contained herein, unless
otherwise determined by Borrower’s Board of Directors (including the affirmative
vote of at least one director designated by Lender), all outstanding principal
amounts of Advances and any accrued but unpaid interest amounts thereon will
automatically be converted upon the first closing of a Qualified Financing into
the type of New Securities offered in such Qualified Financing and Lender’s
obligation to make Advances hereunder shall be terminate.
          (b) The number of shares of New Securities into which such principal
and interest shall be converted shall be determined as described in this
Section 2.6(b).
               (i) If the pre-money valuation of Borrower in connection with the
Qualified Financing is equal to or less than three times the aggregate
outstanding principal of, and accrued but unpaid interest on, all Advances, then
such principal and interest shall be converted into that number of shares of New
Securities that on an as-converted to Common Stock basis (i.e., as if the New
Securities were converted to Common Stock based on the conversion rate of the
New Securities) when added to the aggregate Fully-Diluted Common Stock
immediately before the first closing of such Qualified Financing (such sum, the
“Pre-Money Fully-Diluted Common Stock”) would be equal to the Applicable
Percentage of the Pre-Money Fully-Diluted Common Stock. “Applicable Percentage”
means the greater of (A) sixty percent (60%) or (B) that percentage equal to
(x) the aggregate outstanding principal of all Advances and accrued interest
thereon divided by (y) the pre-money valuation of Borrower in connection with
the Qualified Financing.
               (ii) If the pre-money valuation of Borrower in connection with
the Qualified Financing is greater than three times the aggregate outstanding
principal of, and accrued but unpaid interest on, all Advances, then such
principal and interest shall be converted

5



--------------------------------------------------------------------------------



 



into that number of shares of New Securities that on an as-converted to Common
Stock basis would be equal to fifty percent (50%) of the Pre-Money Fully-Diluted
Common Stock.
          (c) Borrower will not, by amendment of its Articles of Incorporation
or Bylaws, or through any reorganization, recapitalization, reclassification,
merger, consolidation, transfer of assets, dissolution, issue or sale of
securities, or any other action, avoid or seek to avoid the observance or
performance of any of the terms of this Section 2.6, but will at all times in
good faith assist in carrying out all the provisions of this Section 2.6 and in
taking all such action as be necessary or appropriate in order to protect the
rights of Lender against impairment.
          (d) Borrower shall, as soon as reasonably practicable after the first
closing of a Qualified Financing issue and deliver to Lender a certificate or
certificates for the number of shares of New Securities to which Lender is
entitled upon conversion pursuant to this Section 2.6.
     2.7 Alternative Milestone Payment. If Milestone Two shall not have occurred
by the first closing of a Qualified Financing, then promptly following the
occurrence of Milestone Two, Lender shall make available to Borrower, at the
account of Borrower specified to Lender, an amount equal to Two Million Five
Hundred Thousand Dollars ($2,500,000); provided, however, that Lender’s
obligation under this Section 2.7 shall terminate if Milestone Two shall not
have occurred by December 31, 2007, and, provided further, that Lender shall
have no obligation under this Section 2.7 unless and until Lender’s investment
committee shall have approved the availability of either the Commitment amount
under Section 2.1(a)(iii) or the milestone payment under this Section 2.7. For
the avoidance of doubt, the Parties acknowledge that the milestone payment under
this Section 2.7 is in lieu of Advances that Borrower might have received with
respect to the Commitment amount under Section 2.1(a)(iii) had Milestone Two
occurred before consummation of a Qualified Financing.
ARTICLE III
Conditions Precedent
     3.1 Initial Conditions Precedent to Lender’s Obligations. The obligation of
Lender to perform its obligations under this Agreement is subject to the
condition precedent that Lender shall have received from Borrower on the date
hereof a certificate, executed by the appropriate officer of Borrower and dated
as of the date hereof, together with and certifying (i) a copy of the Articles
of Incorporation of Borrower, as amended and in effect as of the date hereof;
(ii) a copy of the Bylaws of Borrower, as amended and in effect as of the date
hereof; (iii) a copy of the resolutions of the Board of Directors of Borrower
authorizing the execution and delivery of the Transaction Documents and the
performance by Borrower of the Transactions as in full force and effect as of
the date hereof; (iv) that the representations and warranties contained in
ARTICLE IV are true and correct as of the date hereof; (v) that Borrower has
complied with all the agreements and satisfied all the conditions herein on its
part to be performed or satisfied on or prior to the date hereof; and (vi) that
no event has occurred and is continuing that constitutes an

6



--------------------------------------------------------------------------------



 



Event of Default (as defined in Section 7.1 hereof) or that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     3.2 Conditions Precedent to All Advances. The obligation of Lender to make
each Advance shall be subject to the further conditions precedent that, on the
date of such Advance:
          (a) the representations and warranties contained in ARTICLE IV are
true and correct in all material respects on and as of the date of such Advance
(except that those representations and warranties which are qualified as to
material, materiality, Material Adverse Effect or similar expressions, or are
subject to the same or similar type exceptions, shall be true and correct in all
respects), before and after giving effect to such Advance, as though made on and
as of such date;
          (b) Borrower shall have performed, satisfied and complied with all
covenants, agreements and conditions required under the Transaction Documents to
be performed, satisfied or complied with on or prior to the date of such
Advance;
          (c) no event has occurred and is continuing, or would result from such
Advance, which constitutes an Event of Default, or would constitute an Event of
Default but for the requirement that notice be given or time elapse or both; and
          (d) all principal amount of Advances, accrued interest or commitment
fees under this Agreement, which are due and payable at the time of such
Advance, if any, shall have been paid in full.
ARTICLE IV
Representations and Warranties
     Borrower hereby represents and warrants to Lender as follows:
     4.1 Organization and Qualification. Borrower is a corporation duly
organized, validly existing and in good standing under the Laws of the State of
North Carolina, and Borrower is qualified to do business as a foreign
corporation in each jurisdiction in which such qualification is required, except
where failure to so qualify has not had, or would not reasonably be expected to
have, a Material Adverse Effect. Borrower does not own or control, directly or
indirectly, any interest in any other corporation, partnership, limited
liability company, joint venture, association, or other business entity.
Borrower has all requisite corporate power and authority to own, lease and
operate its properties and to carry on its businesses as now conducted and as
proposed to be conducted.
     4.2 Authority and Consents. Borrower has all necessary corporate power and
authority to execute and deliver the Transaction Documents and to consummate the
Transactions. The execution and delivery of the Transaction Documents and
consummation of the Transactions have been duly authorized by all necessary
corporate action on the part of

7



--------------------------------------------------------------------------------



 



Borrower and no other corporate proceedings on the part of Borrower are
necessary to authorize the Transaction Documents or to consummate the
Transactions. The Transaction Documents have been duly and validly executed and
delivered by Borrower and constitute valid, legal and binding agreements of
Borrower, enforceable against Borrower in accordance with their respective
terms. No consent, authorization or order of, or filing or registration with,
any Governmental or Regulatory Authority is required to be obtained or made by
Borrower for the execution, delivery and performance of the Transaction
Documents or the consummation of the Transactions. Neither the execution,
delivery and performance of the Transaction Documents by Borrower nor the
consummation by Borrower of the Transactions will (a) conflict with or result in
any breach of any provision of the Articles of Incorporation or Bylaws of
Borrower; (b) violate any Law applicable to Borrower or the Transactions; or
(c) result in the creation of any Lien upon any assets of Borrower pursuant to
the terms or provisions of, or will not conflict with, result in the breach or
violation of, or constitute, either by itself or upon notice or the passage of
time or both, a default under any agreement, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which Borrower is a
party or by which Borrower or any of its properties may be bound.
     4.3 Capitalization. The authorized capital stock of the Company consists of
(i) one million (1,000,000) shares of Common Stock, of which One Hundred
Thousand (100,000) shares are issued and outstanding. All such issued and
outstanding shares have been duly authorized and validly issued, are fully paid
and nonassessable, and are owned beneficially and of record by Susan Benton
(25,000 shares), Phillipe Boulangeat (25,000 shares), Barry Butler (25,000
shares), and Dr. Roger Vogel (25,000 shares). There are no outstanding rights,
options, warrants, conversion rights or agreements for the purchase or
acquisition from the Company of any shares of its capital stock other than the
rights created by the Transaction Documents. There are no preemptive or similar
rights to purchase or otherwise acquire shares of capital stock of the Company
pursuant to the Company’s Articles of Incorporation or any agreement to which
the Company is a party, there are no rights of any Person to require the Company
to purchase securities of the Company held by such Person, and there is no
agreement or restriction (such as a right of first refusal, right of first
offer, proxy, voting trust or voting agreement) with respect to the sale or
voting of any shares of capital stock of the Company (whether outstanding or
issuable upon conversion or exercise of outstanding securities) other than the
rights created by the Transaction Documents.
     4.4 Absence of Undisclosed Liabilities. No Debt is outstanding with respect
to or owed by Borrower. On the date hereof, Borrower does not have any material
liabilities or obligations of any nature, whether accrued, absolute, contingent
or otherwise, and whether due or to become due, arising out of transactions
entered into, or any state of facts existing on or prior to the date of this
Agreement that would be required under GAAP to be reported on the balance sheet
of Borrower, other than liabilities and obligations arising in connection with
the Transactions.
     4.5 No Defaults. Borrower is not in violation or default of any provision
of its Articles of Incorporation or Bylaws, or in breach of or default with
respect to any provision of any agreement, judgment, decree, order, mortgage,
deed of trust, lease, franchise, license, indenture, permit or other instrument
to which it is a party or by which it or any of its properties

8



--------------------------------------------------------------------------------



 



are bound; and there does not exist any state of fact which, with notice or
lapse of time or both, would constitute an event of default or default, as
defined in such documents or instruments, on the part of Borrower, and, to
Borrower’s knowledge, no other party to any such documents or instruments is in
default thereunder in any respect.
     4.6 Contracts and Other Commitments. On the date hereof, Borrower does not
have and is not bound by any contract, agreement, mortgage, deed of trust,
lease, franchise, license, indenture, commitment, or other instrument, written
or oral, absolute or contingent.
     4.7 No Litigation or Other Actions. There are no legal or governmental
actions, suits, proceedings or investigations pending or, to Borrower’s
knowledge, threatened to which Borrower is or may be a party or of which
property owned, licensed or leased by Borrower is or may be the subject.
Borrower is not a party to or subject to the provisions of any material
injunction, judgment, decree or order of any Governmental or Regulatory
Authority.
     4.8 Properties and Assets. Borrower has valid title to all the properties
and assets used or held for use in its business, subject to no Lien of any kind
except those under the Security Agreement or those that are not material in
amount and do not adversely affect the use made and proposed to be made of such
property by Borrower. Borrower holds its leased properties under valid and
binding leases. Borrower does not own any registered Intellectual Property.
Borrower has not received notice or other communication of any actual, alleged,
or potential infringement, misappropriation or unauthorized use of Intellectual
Property owned or used by any other person.
     4.9 Compliance with Laws. Borrower has been and is in compliance in all
material respects with all applicable Laws in respect of the conduct of its
business, the ownership of its properties and all Products. Borrower has all
franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business as now
being conducted unless the failure to possess such franchises, permits,
licenses, consents and other governmental or regulatory authorizations and
approvals, individually or in the aggregate, has not had, and would not
reasonably be expected to have, a Material Adverse Effect.
     4.10 Taxes. Borrower has filed all federal, state, local and foreign income
and other tax returns required to be filed by it and has paid or accrued all
taxes shown as due thereon, except where failure to do so would not reasonably
be expected have a Material Adverse Effect, and Borrower has no knowledge of a
tax deficiency which has been or might be asserted or threatened against it.
     4.11 Key Personnel. As of the date hereof, Susan Benton, Phillipe
Boulangeat, and Barry Butler are employees of Borrower. As of the date hereof,
no officer, consultant or key employee of Borrower has terminated or, to the
knowledge of Borrower, has any present intention of terminating his or her
employment or engagement with Borrower.
     4.12 FDA Matters. Neither Borrower nor any officer, consultant or key
employee of Borrower has (a) been debarred by the FDA; (b) been debarred,
excluded, suspended, or otherwise ineligible to participate in federal health
care programs such as Medicare or Medicaid

9



--------------------------------------------------------------------------------



 



or in federal procurement and non-procurement programs; (c) been a party to a
settlement, consent, or similar agreement with the FDA, Office of Inspector
General, or U.S. District Attorney regarding the promotion or marketing of any
pharmaceutical product; or (d) been convicted of violating any applicable Laws
as a result of its promotion or marketing of any pharmaceutical product.
     4.13 Disclosure. Borrower understands and confirms that Lender will rely on
the foregoing representations in effecting the Transactions. All disclosure
provided to Lender regarding Borrower, its business and the Transactions,
including the representations in this Agreement, furnished by or on behalf of
Borrower, taken together in the aggregate, are true and correct and do not
contain any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. No material event or
circumstance has occurred or information exists with respect to Borrower or its
condition (financial or otherwise), properties, business, prospects, or results
of operations, which has not been disclosed to Lender.
ARTICLE V
Covenants of Borrower
     So long as any of the Advances or other obligations of Borrower under this
Agreement shall remain unpaid or outstanding or Lender shall have any Commitment
hereunder, Borrower shall comply with the following covenants:
     5.1 Compliance with Licensing Transaction Agreements. Borrower shall
perform and fulfill all of its obligations, and shall cause its Subsidiaries, if
any, to perform and fulfill all of their respective obligations under each of
the agreements related to any Licensing Transaction as necessary to maintain
Borrower’s and its Subsidiaries’ respective rights in such agreements in full
force and effect in all material respects. Borrower shall provide written notice
to Lender within five (5) Business Days of Borrower’s or any of its Affiliate’s
receipt of any notice from any other parties to any of the agreements described
in the preceding sentence proposing or threatening to terminate any such
agreement. Borrower shall use commercially reasonable efforts to ensure that all
agreements related to any Licensing Transaction do not include any terms or
conditions that prohibit or restrict (a) Borrower granting a security interest
in Borrower’s rights thereunder, (b) assignment by Borrower of such agreements
to Borrower’s Affiliates, or (c) any change of control of Borrower (or Affiliate
assignee of Borrower).
     5.2 Notice of Events of Default and Certain Other Events. Borrower agrees
to provide prompt (but in any case not later than three (3) Business Days after
any such event) written notice to Lender of the occurrence of any Event of
Default, or any litigation, governmental proceeding or investigation or other
event that would reasonably be expected to have a Material Adverse Effect.
     5.3 FDA Correspondence. Borrower agrees to promptly (and in any case not
later than three Business Days after submission or receipt) provide to Lender
copies of material correspondence to or from the FDA related to any Product
including, without limitation, any FDA action letters. Additionally, Borrower
shall use commercially reasonable efforts to keep

10



--------------------------------------------------------------------------------



 



Lender informed of, and provide copies of material data and other primary
documents regarding, all material Product developments, including, clinical
trial results, other regulatory communications, Intellectual Property status,
prescription and net sales data, and manufacturing and supply information.
     5.4 Compliance. Borrower shall comply in all material respects with all
applicable Laws in respect of the conduct of its business, the ownership of its
properties and all Products. Borrower shall maintain in full force and effect
all franchises, permits, licenses, consents and other governmental or regulatory
authorizations and approvals necessary for the conduct of its business unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.
     5.5 No Grant of Rights. Borrower will not grant any right to any third
party that would conflict with the rights granted to Lender hereunder or enter
into any agreement that would impair its ability to perform its obligations
under this Agreement.
     5.6 Maintenance of Insurance. Borrower shall at all times maintain
insurance in full force and effect with sound and reputable insurance companies
of the types and in the amounts that Borrower reasonably believes is adequate
for its business, including, but not limited to, insurance covering product
liability and all real and personal property owned, licensed or leased by
Borrower against all risks customarily insured against by similarly situated
companies.
     5.7 Debt. Without the prior written consent of Lender, Borrower shall not
create or incur or allow to be created, incurred or exist any Debt, except Debt
which is junior and subordinate in right of payment to the Obligations (such
Debt being referred to herein as “Junior Debt”), so long as prior to the
creation of such Junior Debt the holder thereof has agreed to subordination
terms and conditions in form and substance reasonably satisfactory to Lender
providing for the subordination of the Junior Debt to the Obligations.
     5.8 Liens. Without the prior written consent of Lender, Borrower shall not
create or incur or allow to be created, incurred or exist any Lien upon or with
respect to any of Borrower’s assets or properties, except Liens securing Debt or
other obligations which are junior and subordinate in right of payment to the
Obligations (such Liens being referred to herein as “Junior Liens”), so long as
prior to the creation of such Junior Liens the holder thereof has agreed to
subordination terms and conditions in form and substance reasonably satisfactory
to Lender providing for the subordination of the Junior Liens to the
Obligations.
     5.9 Disposition of Assets Related to Products. Borrower agrees not to sell,
assign, license, lease or otherwise transfer all or any significant portion of
its assets, properties or rights owned (or otherwise held) relating to any
Product, in one or a series of related transactions, unless such disposition has
been approved by Borrower’s Board of Directors (including the affirmative vote
of at least one director designated by Lender).
     5.10 Corporate Existence; Business. Borrower will (a) maintain and preserve
in full force and effect its corporate existence, and (b) continue to engage in
the business in which it is engaged on the date hereof.

11



--------------------------------------------------------------------------------



 



ARTICLE VI
Grant of Certain Preferred Rights by Borrower to Lender
     Borrower hereby grants to Lender (which for purposes of this ARTICLE VI
shall mean and include its Affiliates) a preferred provider relationship whereby
Lender shall have a first and preferred opportunity to negotiate for a period of
thirty (30) days with Borrower (which for purposes of this ARTICLE VI shall mean
and include its Subsidiaries, if any) to provide to Borrower any services which
Lender provides to customers, which Borrower has decided to outsource or
otherwise engage a service provider to perform during five year period following
the date hereof, including without limitation clinical development, sales and
marketing services, commercialization services, and similar services. Borrower
shall allow and grant Lender the right to provide such services if Lender agrees
to provide such services on competitive terms and conditions.
ARTICLE VII
Events of Default
     7.1 Events of Default. The occurrence of each of the following events shall
be considered an event of default (each an “Event of Default”):
          (a) Borrower shall fail to pay any principal of, or interest on, the
Note when the same becomes due and payable and three (3) Business Days have
elapsed following receipt of notice of such non-payment from Lender to Borrower;
          (b) any representation or warranty made by Borrower under this
Agreement shall prove to have been incorrect or untrue in any material respect
when made or deemed made;
          (c) Borrower shall fail to perform or observe any term, covenant or
agreement contained in this Agreement required to be performed or observed by
Borrower in any material respect;
          (d) one or more judgments, decrees or orders for the payment of money
shall be entered against Borrower involving in the aggregate a liability of
$250,000 or more, and any such judgment, decree or order shall continue without
discharge or stay for a period of sixty (60) days;
          (e) Borrower or any of its Affiliates is (i) debarred by the FDA;
(ii) debarred, excluded, suspended, or otherwise ineligible to participate in
federal health care programs such as Medicare or Medicaid or in federal
procurement and non-procurement programs; (iii) a party to a settlement,
consent, or similar agreement with the FDA, Office of Inspector General, or U.S.
District Attorney regarding the promotion or marketing of any Product with a
fine greater than $250,000; or (iv) convicted of violating any Law as a result
of its promotion or marketing of any Product;

12



--------------------------------------------------------------------------------



 



          (f) Borrower shall default in the performance or observance of any
agreement or instrument relating to any Debt, or any other event shall occur or
condition exist, and the effect of such default, event or condition is to cause
or permit the holder of any such Debt to cause any such Debt to become due prior
to its stated maturity;
          (g) Lender shall determine in good faith that a material adverse
change shall have occurred in the condition (financial or otherwise),
properties, business, prospects or results of operations of Borrower that
materially impairs Borrower’s ability to satisfy its obligations under the Loan
Documents;
          (h) the Security Agreement ceases to be in full force and effect;
          (i) either Barry Butler shall have terminated his employment with
Borrower, or Dr. Roger Vogel shall have ceased to devote at least fifty percent
(50%) his full professional time to the performance of services as a consultant
to or independent contractor of Borrower;
          (j) Borrower shall (i) commence a voluntary case under the federal
bankruptcy Laws (as now or hereafter in effect), (ii) file a petition seeking to
take advantage of any other Laws relating to bankruptcy, insolvency,
reorganization, winding up or composition for adjustment of debts, (iii) consent
to or fail to contest in a timely manner any petition filed against it in an
involuntary case under such bankruptcy Laws or other Laws, (iv) apply for or
consent to, or fail to contest in a timely and appropriate manner, the
appointment of, or the taking of possession by, a receiver, custodian, trustee,
or liquidator of itself or of a substantial part of its property, (v) admit in
writing its inability to pay its Debts as they become due, (vi) make a general
assignment for the benefit of creditors, or (vii) take any corporate action for
the purpose of authorizing or effecting any of the foregoing; or
          (k) a case or other proceeding shall be commenced against Borrower or
any of its subsidiaries in any court of competent jurisdiction seeking
(i) relief under the federal bankruptcy Laws (as now or hereafter in effect) or
under any other Laws relating to bankruptcy, insolvency, reorganization, winding
up or adjustment of debts, or (ii) the appointment of a trustee, receiver,
custodian, liquidator or the like for Borrower or any of its subsidiaries or for
all or any substantial part of their respective assets, and such case or
proceeding shall continue without dismissal or stay for a period of sixty
(60) consecutive days, or an order granting the relief requested in such case or
proceeding (including, but not limited to, an order for relief under such
federal bankruptcy Laws) shall be entered.
     7.2 Effect of Event of Default. If any Event of Default shall have
occurred, then Lender (a) may, by notice to Borrower, declare the Commitment and
Lender’s obligation to make Advances to be terminated, whereupon the same shall
forthwith terminate, and (b) may, by notice to Borrower, declare the Note, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Note, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by Borrower; provided, however, that if an Event of Default specified in
Sections 7.l(j) or 7.1(k) shall occur,

13



--------------------------------------------------------------------------------



 



(i) the Commitment and the obligation of Lender to make Advances shall
automatically be terminated and (ii) the Note, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by Borrower.
ARTICLE VIII
Miscellaneous
     8.1 Entire Agreement; Amendments. This Agreement and the other Transaction
Documents embody the entire agreement and understanding between the parties
hereto with respect to the subject matter thereof and supersede all prior
agreements (oral or written), understandings, negotiations and discussions
dealing with the same subject matter. No statement, representation, warranty,
covenant or agreement of any kind not expressly set forth in the Transaction
Documents shall affect, or be used to interpret, change or restrict, the express
terms and provisions of the Loan Documents. If any provision contained in this
Agreement shall be deemed to conflict with any provision of any of the other
Transaction Documents, then the provision contained in this Agreement shall be
controlling. The parties, from time to time during the term of this Agreement,
may modify any of the provisions hereof only by an instrument in writing duly
executed by the parties.
     8.2 Notices. All notices and other communications required to be given by
either party shall be in writing. All notices shall be to the parties and
addresses listed below (or other addresses provided by written notice to the
other party under this Section 8.2), and shall be deemed sufficiently given
(a) when received, if delivered personally or sent by facsimile transmission
with confirmed receipt, or (b) one Business Day after the date mailed by first
class mail or sent by a nationally recognized overnight delivery service with
charges prepaid for next Business Day delivery.

         
 
  If to Borrower:   Sirion Therapeutics, Inc.
 
      c/o Rx Development Resources, LLC
 
      3110 Cherry Palm Drive, Suite 350
 
      Tampa, FL 33619
 
      Attention: President
 
      Fax: (813) 910-9585
 
       
 
  With a copy to    
 
  (which shall not    
 
  constitute notice):   R. Reid Haney
 
      Ward Rovell, Professional Association
 
      101 E. Kennedy Boulevard
 
      Suite 4100
 
      Tampa, Florida 33602
 
      Fax: (813) 222-8701

14



--------------------------------------------------------------------------------



 



         
 
  If to Lender:   PharmaBio Development Inc.
 
      4709 Creekstone Drive
 
      Riverbirch Bldg., Suite 200
 
      Durham, NC 27703
 
      Attn: President
 
      Fax: (919) 998-2090
 
       
 
  With copies to    
 
  (which shall not    
 
  constitute notice):   PharmaBio Development Inc.
 
      4709 Creekstone Drive
 
      Suite 200, Riverbirch Building
 
      Durham, NC 27703
 
      Attention: General Counsel
 
      Fax: 919-998-2090
 
       
 
      Smith, Anderson, Blount, Dorsett, Mitchell & Jernigan, L.L.P.
 
      2500 Wachovia Capitol Center
 
      Raleigh, NC 27601
 
      Attn: Christopher B. Capel
 
      Fax: (919) 821-6800

     8.3 No Waiver; Remedies. No failure or delay on the part of Lender in
either exercising or enforcing any right under this Agreement will operate as a
waiver of, or impair, any such right. No single or partial exercise or
enforcement of any such right will preclude any other or further exercise or
enforcement thereof or the exercise or enforcement of any other right. No waiver
of any such right will have effect unless given in a signed writing. No waiver
of any such right will be deemed a waiver of any other right. The rights and
remedies set forth in this Agreement are cumulative and not exclusive of any
rights or remedies provided by Law or otherwise.
     8.4 Severability. If any part or parts of any Loan Document are held to be
illegal, void or ineffective, the remaining portions of such Loan Document shall
remain in full force and effect. If any of the terms or provisions is in
conflict with any applicable Laws, then such term(s) or provision(s) shall be
deemed inoperative to the extent that they may conflict therewith, and shall be
deemed to be modified or conformed with such Laws. In the event of any ambiguity
respecting any term or terms hereof, the parties agree to construe and interpret
such ambiguity in good faith in such a way as is appropriate to ensure its
enforceability and viability.
     8.5 Interpretation. The headings contained in this Agreement are used only
as a matter of convenience, and in no way define, limit, construe or describe
the scope or intent of any section of this Agreement. All references to
“Dollars” or $ shall mean the official currency of the United States of America
except as expressly stated otherwise in this Agreement.
     8.6 Publicity. Except as otherwise required by applicable Law or by
obligations pursuant to any listing agreement with or rules of any securities
exchange or automated quotation system, each party shall, and shall cause its
Affiliates to, not, issue any press release or make any

15



--------------------------------------------------------------------------------



 



other public statement relating to, connected with or arising out of the Loan
Documents or the matters contained therein without the other parties’ prior
written approval, which approval shall not be unreasonably withheld or delayed.
     8.7 Further Assurances. Each party shall, without further consideration,
take such further action and execute and deliver such further documents as may
be reasonably requested by the other party in order to carry out the provisions
and purposes of this Agreement.
     8.8 Counterparts. This Agreement and any amendment hereto may be executed
in any number of counterparts and any party hereto may execute any such
counterpart, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument. The execution of this Agreement and any such amendment
by any party hereto will not become effective until counterparts hereof have
been executed by both parties hereto. The exchange of copies of this Agreement
or amendments thereto and of signature pages by facsimile transmission or by
email transmission in portable digital format, or similar format, shall
constitute effective execution and delivery of such instrument(s) as to the
parties and may be used in lieu of the original Agreement or amendment for all
purposes. Signatures of the parties transmitted by facsimile or by email
transmission in portable digital format, or similar format, shall be deemed to
be their original signatures for all purposes.
     8.9 Governing Law. This Agreement, and the rights and obligations of the
parties arising hereunder or in connection herewith, including, without
limitation, the interpretation, performance, enforcement, breach or termination
thereof and any remedies relating thereto, shall be governed by and construed in
accordance with the Laws of the State of North Carolina, as applied to
agreements executed and performed entirely in the State of North Carolina,
without regard to its conflicts of law rules.
     8.10 Attorneys’ Fees. In any action, proceedings or litigation by Lender to
collect amounts due and payable to Lender under the Loan Documents, Lender shall
be entitled to recover from Borrower all fees, costs and expenses of collection,
including without limitation, such reasonable fees and expenses of attorneys and
accountants, which shall include, without limitation, all fees, costs and
expense of appeals.
     8.11 Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of Borrower and Lender and their respective successors and
assigns, provided that Borrower may not assign or transfer any or all of its
rights or delegate any or all of its obligations under the Loan Documents,
including by operation of law, without the prior written consent of the Lender,
and any attempted assignment or transfer by Borrower without consent shall be
null and void. Nothing in this Section 8.11 shall preclude the transfer of
Borrower’s rights and obligations under the Loan Documents in conjunction with a
merger in which Borrower is not the surviving entity.
     8.12 Disclaimer. Neither Lender nor Borrower, nor any of such party’s
Affiliates, directors, officers, employees, subcontractors or agents shall have,
under any legal theory (including, but not limited to, contract, negligence and
tort liability), any liability to any other

16



--------------------------------------------------------------------------------



 



party hereto for any loss of opportunity or goodwill, or any type of special,
incidental, indirect or consequential damage or loss, in connection with or
arising out of this Agreement.
     8.13 Jurisdiction. Any action or proceeding seeking to enforce any
provision of, or based upon any right arising out of, this Agreement may be
brought against either party in the courts of the State of North Carolina, or,
if it has or can acquire jurisdiction, in the United States District Court for
the Eastern District of North Carolina, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding.
[signature page follows]

17



--------------------------------------------------------------------------------



 



[Signature Page to Loan Agreement]
     IN WITNESS WHEREOF, the parties hereto have caused this Loan Agreement to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

                  BORROWER:    
 
                SIRION THERAPEUTICS, INC.    
 
           
 
  By:   /s/ Barry Butler    
 
                Name:  Barry Butler         Title:  President/Chief Executive
Officer    
 
                LENDER:    
 
                PHARMABIO DEVELOPMENT INC.    
 
           
 
  By:   /s/ Tom Perkins     
 
                Name:  Tom Perkins         Title:  Senior Vice President    

18



--------------------------------------------------------------------------------



 



EXHIBIT A
DEFINITIONS
     “Affiliate” shall mean any individual or entity directly or indirectly
controlling, controlled by or under common control with, the specified
individual or entity. For purposes of this Agreement, a person shall be deemed
to control another person if such person possesses, directly or indirectly, the
power to direct or cause the direction of the management, business and affairs
of such other person, whether through the ownership of voting securities, by
contract, or otherwise.
     “Business Day” shall mean any day, other than a Saturday, Sunday or legal
holiday, during which banks in North Carolina are open for the conduct of their
banking business.
     “Common Stock” shall mean Borrower’s common stock, $0.001 par value per
share.
     “Debt” shall mean (i) indebtedness for borrowed money, (ii) obligations
evidenced by notes, bonds, debentures, or other similar instruments,
(iii) obligations to pay the deferred purchase price of property or services,
(iv) obligations as lessee under leases which shall have been or should be, in
accordance with GAAP, recorded as capital leases, and (v) obligations under
direct or indirect guaranties in respect of, and obligations (contingent or
otherwise) to purchase or otherwise acquire, or otherwise to assure a creditor
against loss in respect of, indebtedness or obligations of others of the kinds
referred to in clauses (i) through (iv) above; provided, however, Debt shall not
include any Debt of Borrower under this Agreement.
     “FDA” shall mean the United States Food and Drug Administration.
     “Fully-Diluted Common Stock” on any date shall mean the sum of (i) the
Company’s outstanding Common Stock shares, (ii) if applicable, shares of Common
Stock issued or issuable upon conversion of any preferred stock of the Company,
upon conversion of any convertible debt of the Company (other than under the
Loan Documents) or upon exercise of any outstanding rights, options and warrants
to acquire Common Stock, and (iii) if any, Common Stock shares available for
grant under any existing stock option plan or other equity compensation plan or
that will be available for grant under any such plans that are taken into
account for purposes of establishing the pre-money valuation of Borrower in a
Qualified Financing.
     “GAAP” shall mean generally accepted accounting principles, applied on a
consistent basis.
     “Governmental or Regulatory Authority” shall mean any foreign, federal,
state, or local court, or governmental or regulatory agency or authority.
     “Intellectual Property” shall mean all: trade, business, product and domain
names; trademarks; service marks; copyrights; patents; inventions; discoveries;
trade secrets; business and technical information; proprietary compilations of
data or information; know-how; formulas

 



--------------------------------------------------------------------------------



 



and techniques; methods; regulatory filings and approvals; computer software;
all intellectual property rights, registrations, licenses and applications
pertaining to any of the foregoing; and all related documentation and goodwill.
     “Investors’ Rights Agreement” shall mean the Investors’ Rights Agreement
among the Parties and certain founding shareholders of Borrower, dated as of the
date hereof, being entered into contemporaneously herewith.
     “Law” shall mean any federal, state, provincial, local or foreign law,
statute, rule, regulation, order, writ, injunction, judgment or decree of any
Governmental or Regulatory Authority.
     “Lien” shall mean any lien, security interest, mortgage, pledge,
encumbrance, charge or claim.
     “Loan Documents” shall mean this Agreement, the Note, the Security
Agreement, and any other documents required or necessary to consummate the
transactions contemplated by this Agreement.
     “Material Adverse Effect” shall mean a material adverse effect on the
condition (financial or otherwise), properties, business, prospects or results
of operations of Borrower, or a material adverse effect on the manufacture,
marketing, distribution or sale of any Product in the United States or other
jurisdiction with respect to which Borrower has acquired rights pursuant to any
Licensing Transaction.
     “New Securities” shall mean a new class of Borrower’s preferred stock
having any preference, priority as to dividends, assets or other rights superior
to any preference, priority as to dividends, assets or other rights of
Borrower’s existing capital stock.
     “Obligations” shall mean Borrower’s liabilities and obligations under the
Loan Documents.
     “Product” shall mean any ophthalmic product acquired in connection with a
Licensing Transaction.
     “Qualified Financing” shall mean Borrower’s sale to venture capital,
private equity, institutional or similar investors (other than Lender or
Lender’s Affiliates), one or more of which did not previously hold shares of
capital stock of Borrower, of New Securities, in a single transaction, or in a
series of related transactions, in which (i) the consideration paid to Borrower
by such venture capital, private equity, institutional or similar investors
(other than Lender or Lender’s Affiliates) in such transaction(s) is at least
Fifteen Million Dollars ($15,000,000), and (ii) the pre-money valuation of
Borrower is at least Fifteen Million Dollars ($15,000,000).
     “Transactions” shall mean, collectively, the transactions contemplated by
the Transaction Documents.

2



--------------------------------------------------------------------------------



 



     “Transaction Documents” shall mean, collectively, the Loan Documents and
the Investors’ Rights Agreement.
     Additional defined terms are set forth in the location indicated below:

      Defined Term   Location
“AAA”
  § 8.15(b)
“Advances”
  § 2.1(a)
“Agreement”
  Preamble
“Applicable Percentage”
  § 2.6(b)(i)
“Base Rate”
  § 2.5(b)
“Borrower”
  Preamble
“Commitment”
  § 2.1 (a)
“Dispute”
  § 8.14
“Event of Default”
  § 7.1
“Junior Debt”
  § 5.7
“Junior Liens”
  § 5.8
“Lender”
  Preamble
“Licensing Transaction”
  § 2.1(a)(ii)
“Maturity Date”
  § 2.1(a)
“Milestone One”
  § 2.1(a)(ii)
“Milestone Two”
  § 2.1(a)(iii)
“Note”
  § 2.4
“Notice of Advance”
  § 2.3(a)
“Post-Conversion Fully-Diluted Common Stock”
  § 2.6(b)(i)
“Remaining Milestone One Amount”
  § 2.3(d)(i)
“Remaining Milestone Two Amount”
  § 2.3(d)(ii)
“Security Agreement”
  § 2.4

3



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTE

 



--------------------------------------------------------------------------------



 



EXECUTION VERSION
PROMISSORY NOTE

      $5,000,000   February 14, 2006

     FOR VALUE RECEIVED, SIRION THERAPEUTICS, INC., a North Carolina corporation
(“Borrower”), hereby promises to pay to the order of PHARMABIO DEVELOPMENT INC.,
a North Carolina corporation (“Lender”), in lawful money of the United States of
America in immediately available funds, the lesser of (i) the principal sum of
Five Million ($5,000,000) and (ii) the aggregate unpaid principal amount of all
Advances (as defined in the Loan Agreement referred to below) made by Lender to
Borrower pursuant to the Loan Agreement (as defined below), together with
interest accrued thereon. The interest shall accrue on the unpaid principal
amount of each Advance at the rates and in the manner provided in the Loan
Agreement. Payment of the principal amount of this Note and accrued interest on
this Note shall be made at the times and in the manner provided in the Loan
Agreement. Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Loan Agreement.
     Each Advance made by Lender to Borrower, and all payments made on account
of the principal amount hereof, shall be recorded and endorsed by Lender on the
grid attached hereto which is a part of this Note. Failure to so record and
endorse such Advances and payments, however, shall not affect Borrower’s
obligations in respect of such Advances.
     This Promissory Note is the Note referenced in the Loan Agreement between
Borrower and Lender dated as of the date of this Note (as same may be amended
from time to time, the “Loan Agreement”), and is entitled to the benefits of the
Loan Agreement. The Loan Agreement, among other things, (i) provides for the
making of certain Advances by Lender to Borrower from time to time, the
principal amount of each such Advance being a principal amount evidenced by this
Note, and (ii) provides that this Note is secured by, and Borrower has granted a
security interest in, certain of its assets as set forth in that certain
Security Agreement between Borrower and Lender dated as of the same date as this
Note.
     In case an Event of Default (as defined in the Loan Agreement) shall occur
and be continuing, the unpaid principal amount of, and accrued interest on, this
Note may be declared to be due and payable in the manner and with the effect
provided in the Loan Agreement.
     Borrower hereby waives presentment, demand, notice, protest and all other
demands and notices in connection with the delivery, acceptance, performance and
enforcement of this Note.
     This Note shall be governed by and construed in accordance with the Laws of
the State of North Carolina without regard to the conflicts of law rules of such
state.
     Lender and Borrower agree that disputes relating to this Note shall be
subject to the provisions of the Loan Agreement entitled “Internal Review” and
“Arbitration” set forth in Sections 8.14 and 8.15 thereof, respectively.

                  BORROWER:    
 
                SIRION THERAPEUTICS, INC.    
 
           
 
  By:        
 
                Name:         Title:    

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                      Amount   Amount of Principal   Unpaid   Notation Date   of
Advance   Paid or Prepaid   Principal Balance   Made By
 
               
 
               
 
               

 